DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Group I in the reply filed on 7/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to because there is a typo at FIG-2.

    PNG
    media_image1.png
    284
    367
    media_image1.png
    Greyscale

The drawings are objected to because there is a typo at FIG-13.

    PNG
    media_image2.png
    112
    276
    media_image2.png
    Greyscale

The drawings are objected to because there is a typo at FIG-17.

    PNG
    media_image3.png
    284
    692
    media_image3.png
    Greyscale

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Applicant uses the units “um” instead of “µm” at page 3, line 5.  Please make all similar corrections throughout the Specification. 

    PNG
    media_image4.png
    86
    117
    media_image4.png
    Greyscale

The disclosure is objected to because of the following informalities: Applicant states “product” instead of “produce” at page 5, line 12.  Please make all similar corrections throughout the Specification.  

    PNG
    media_image5.png
    78
    171
    media_image5.png
    Greyscale

The disclosure is objected to because of the following informalities: Applicant uses incorrect notation at p. 33, lines 19-20.

    PNG
    media_image6.png
    66
    674
    media_image6.png
    Greyscale

The disclosure is objected to because of the following informalities: Applicant uses incorrect notation at p. 35, line 8.

    PNG
    media_image7.png
    119
    429
    media_image7.png
    Greyscale

Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claims are directed to producing “pure starch” or “corn syrup”, however, none of the Drawings (See at least FIG-6.) are directed to producing “pure starch” but rather “pure corn sugar”.  Please amend the Specification to reflect the claimed invention.

    PNG
    media_image8.png
    266
    480
    media_image8.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 states “bio tech” while line 14 states “biotech”.  Applicant is advised to use consistent language unless there is a reason to use different language.  Appropriate correction is required for this claim and all other claims regarding this same issue.

    PNG
    media_image9.png
    404
    683
    media_image9.png
    Greyscale


Claim 1 objected to because of the following informalities:  line 1 states “feed stock” while line 3 states “feedstock”.  Applicant is advised to use consistent language unless there is a reason to use different language.  Appropriate correction is required.

    PNG
    media_image10.png
    103
    629
    media_image10.png
    Greyscale

Claim 14 is objected to because of the following informalities:  line 2 states “feed stock” while line 3 states “feedstock”.  Applicant is advised to use consistent language unless there is a reason to use different language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10, 12-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “pure starch or corn syrup … having less than 0.35% of protein …” in Claim 1, lines 1-15 is vague and indefinite as it is unclear how starch/corn syrup can be “pure” while also including protein.
The phrase “pure starch or corn syrup” in Claim 1, line 1 is vague and indefinite as it is unclear whether “pure” only modifies “starch” or also “corn syrup”.
The phrase “mainly from a floury endosperm” in Claim 1, line 1 is vague and indefinite as it is unclear whether mainly means at least 50% from a floury endosperm or at least 50% from a dry mill plant or something else.
The phrase “a corn” in Claim 1, line 2 is vague and indefinite as it is unclear whether the term “a” is referring to a species of corn, a piece of corn or something else.
The phrase “mainly from a floury endosperm” in Claim 1, lines 6-7 is vague and indefinite as it is unclear whether “mainly” means at least 50% from a floury endosperm or at least 50% from a dry mill plant or something else.
The phrase “wherein the small particle portion has majority particle sizes smaller than 250 microns” in Claim 1, lines 7-8 is vague and indefinite as it is unclear whether a majority of particles by number or by mass have a size smaller than 250 microns.
The term “light” in claim 1, line 12 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a solid as being light while another could interpret the same solid as not being light.
The term “fine” in claim 1, line 13 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret solids as being fine while another could interpret the same solids as not being fine.
The term “clean” in claim 1, line 13 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The phrase “less than 0.35%” in Claim 1, line 14 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
The term “clean” in claim 1, line 14 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The phrase “providing germ and grit particles from the horny endosperm an environment to soak and cook” in Claim 7, lines 1-2 is vague and indefinite as the language does not make sense.
Claim 7 recites the limitation "grit particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the grit particles".
Claim 8 recites the limitation "soften germ" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the soften germ".
Claim 8 recites the limitation "grit particles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the grit particles".
Claim 12 recites the limitation "the range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a range".
The phrase “less than 30%” in Claim 13, line 1 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
The phrase “pure starch or corn syrup … having less than 3% of protein …” in Claim 14, lines 1-20 is vague and indefinite as it is unclear how starch/corn syrup can be “pure” while also including protein.
The phrase “pure starch or corn syrup” in Claim 14, line 1 is vague and indefinite as it is unclear whether “pure” only modifies “starch” or also “corn syrup”.
The phrase “mainly from a floury endosperm” in Claim 14, line 1 is vague and indefinite as it is unclear whether “mainly” means at least 50% from a floury endosperm or at least 50% from a dry mill plant or something else.
The phrase “a corn” in Claim 14, line 2 is vague and indefinite as it is unclear whether the term “a” is referring to a species of corn, a piece of corn or something else.
The phrase “wherein the large particle portion having majority particle sizes greater than 500 microns” in Claim 14, lines 7-8 is vague and indefinite as it is unclear whether a majority of particles by number or by mass have a size greater than 500 microns.
The term “light” in claim 14, line 17 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a solid as being light while another could interpret the same solid as not being light.
The term “fine” in claim 14, line 18 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret solids as being fine while another could interpret the same solids as not being fine.
The term “clean” in claim 14, line 18 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The phrase “less than 3%” in Claim 14, line 19 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
The term “clean” in claim 14, line 19 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The phrase “pure starch … having less than 3% of protein …” in Claim 23, lines 1-19 is vague and indefinite as it is unclear how starch/corn syrup can be “pure” while also including protein.
The phrase “pure starch … to produce a clean syrup or pure starch …” in Claim 23, lines 1-19 is vague and indefinite as it is unclear whether the method is directed to making starch as the preamble indicates or alternative syrup or starch as line 17+ appears to indicate.
The phrase “a corn” in Claim 23, line 1 is vague and indefinite as it is unclear whether the term “a” is referring to a species of corn a piece of corn or something else.
The phrase “wherein the large particle portion having majority particle sizes greater than 500 microns” in Claim 23, lines 7-8 is vague and indefinite as it is unclear whether a majority of particles by number or by mass have a size greater than 500 microns.
The term “light” in claim 23, lines 15-16 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a solid as being light while another could interpret the same solid as not being light.
The term “fine” in claim 23, line 17 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret solids as being fine while another could interpret the same solids as not being fine.
The term “clean” in claim 23, line 17 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
The phrase “less than 3%” in Claim 23, line 18 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
The term “clean” in claim 23, line 18 is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret a corn or syrup as being clean while another could interpret the same corn or syrup as not being clean.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 12-15, 18-19, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0222135).
The claims are interpreted as being directed to a process of producing starch/syrup and not a method of using.  The method of using language is interpreted to the extent that it further defines the process of producing.
Regarding Claim 1, Lee ('135) teaches a process of producing pure starch or corn syrup mainly from a floury endosperm portion of a corn as a feed stock for a bio tech process in a dry mill plant (See Abs., para. 72, claims 1-9, FIGs 4-5, 7-9.) 

    PNG
    media_image11.png
    396
    603
    media_image11.png
    Greyscale

comprising:  a) producing corn flour by reducing a particle size of a corn feedstock using a particle size reduction device (See paras. 33, 55--57, 75, 82, 84, 99, FIG-9, hammer mill #21.); b) screening and separating the corn flour into a starch mainly from the floury endosperm portion of a corn, wherein the small particle portion has majority particle sizes smaller than 250 microns (See para. 87, FIGs 7, 9, 45-250 microns.); d) removing a mud phase from the high Be corn syrup by using a mud centrifuge, wherein the mud phase containing a mixture of oil, germ, and a light solid (See FIG-4, para. 33.);

    PNG
    media_image12.png
    463
    645
    media_image12.png
    Greyscale

and e) removing any fine solids by using a precoat drum filtration to produce a clean corn syrup or starch for biotech processes having less than 0.35% of protein in the clean corn syrup or the starch (See FIG-9, paras. 79-81.), producing a high Be corn syrup by liquefying and saccharifying the small particle portion (See FIGs 9, 3, liquefying at #22 and saccharifying at #23.), however, fails to expressly disclose c) producing a high Be at (>26Be).
As discussed above, Lee (‘135) teaches the particles being larger or smaller which provides for a product of greater or less purity (See para. 87.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide larger or smaller particles to provide a product of greater or lower purity based on consumer requirements.  Making any such adjustments would have been foreseeable and within the skill set of a person having ordinary skill in the art.
Regarding Claim 2, Lee (‘135) teaches wherein the particle size reduction device comprises a hammer mill (See paras. 33, 55--57, 75, 82, 84, 99, FIG-9, hammer mill #21.).
Regarding Claim 3, Lee (‘135) teaches wherein the large particle portion comprises germ pericarp and tip cap from the horny endosperm (See FIG-5, paras. 43-45, 71-72, 96.).

    PNG
    media_image13.png
    445
    443
    media_image13.png
    Greyscale

Regarding Claim 5, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose further comprising processing the larger particle portion through a high Be (>26Be) liquefication tank and a low Be (<5Be) liquefication tank.
However, Lee (‘135) teaches wherein the larger particle portion is passed through liquefaction tanks (See FIG-7, para. 51.); wherein the larger size solids (germ, grit, fiber) at the starch recovery/ separation step #72 is sent to a liquefaction step #22 to produce byproducts.  Therefore, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to vary the type of liquefaction tanks by Be value through routine experimentation in order to ensure the density is varied to ensure pure end products.

    PNG
    media_image14.png
    458
    669
    media_image14.png
    Greyscale

Regarding Claim 7, Lee (‘135) teaches further providing germ and grit particles from the horny endosperm an environment to soak and cook in a low Be slurry in the low Be liquefication tank, so that the germ and grit particles become soften germ and grit particles and easier to break-up to release low Be liquefied starch and oil (See FIG-8, para. 92 wherein in step #22 the corn is soaked and steeped; wherein in process #80 the corn goes through a soak/steeping step #11.  In some embodiments, the de-germ stream at the germ separation step #13 is sent to a fine grinding device to further break the bonds between the starch and protein matrix.).

    PNG
    media_image15.png
    427
    607
    media_image15.png
    Greyscale

Regarding Claim 8, Lee (‘135) teaches further comprising sending the low Be liquefied starch with soften germ and grit particles to a second particle size reduction device to break up and release more starch and oil forming a second low Be liquefied starch slurry (See FIG-8, para. 93 where the starch stream from #81 is sent to a starch purification step #82 to wash/purify the starch.).
Regarding Claim 12, Lee (‘135) teaches wherein separating the small particle portion from the large particle portion uses a screen size in the range between 50 microns and 500 microns (See para. 87.).
Regarding Claim 13, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose wherein the small particle portion is less than 30% of a total corn flour from the particle size reduction device.
However, Lee (‘135) teaches wherein the yield is 30-50% (See para. 90.).  Therefore, it would have been foreseeable and obvious to a person having ordinary skill in the art to vary the amount of small particle portion by routine experimentation in order to ensure the small particle portion is sufficiently small and pure for further upstream processes.
Regarding Claim 14, Lee (‘135) teaches a process of producing pure starch or corn syrup mainly from a floury endosperm portion of acorn as a feed stock for a bio tech process in a dry mill plant (See Abs., para. 72, claims 1-9, FIGs 4-5, 7-9.) comprising: a) producing corn flour by reducing a particle size of a corn feedstock using a first particle size reducer (See paras. 33, 55--57, 75, 82, 84, 99, FIG-9, hammer mill #21.); b) screening and separating the corn flour into a first small particle portion and a first larger particle portion, wherein the first small particle portion contains free starch mainly from the floury endosperm portion of a corn, and wherein the large particle portion having majority particle sizes greater than 500 microns (See para. 87, larger than 250 microns.); c) further reducing a particle of the first small particle portion through a second particle size reducer into a second small particle portion and a second large particle portion (See FIG-9.); d) screening and separating the second small particle portion from the second large particle portion (See FIG-9.); f) removing a mud phase from the high Be corn syrup by using a mud centrifuge, wherein the mud phase containing a mixture of oil, germ, and a light solid (See FIG-4.); and g) removing any fine solids by using a precoat drum filtration to produce a clean corn syrup or starch for biotech processes having less than 3% of protein in the clean corn syrup or the starch (See para. 81.), producing a high Be corn syrup by liquefying and saccharifying the small particle portion (See FIGs 9, 3, liquefying at #22 and saccharifying at #23.), however, fails to expressly disclose c) producing a high Be at (>26Be).
As discussed above, Lee (‘135) teaches the particles being larger or smaller which provides for a product of greater or less purity (See para. 87.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide larger or smaller particles to provide a product of greater or lower purity based on consumer requirements.  Making any such adjustments would have been foreseeable and within the skill set of a person having ordinary skill in the art.
Regarding Claim 15, Lee (‘135) teaches wherein the first particle size reducer comprises a hammer mill (See paras. 33, 55--57, 75, 82, 84, 99, FIG-9, hammer mill #21.).
Regarding Claim 18, Lee (‘135) teaches wherein the large particle portion comprises germ pericarp and tip cap from the horny endosperm (See FIG-5, paras. 43-45, 71-72, 96.).
Regarding Claim 19, Lee (‘135) teaches wherein the second small particle portion comprises a further refined freed starch from the first refined freed starch (See FIG-9.).
Regarding Claim 21, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose further comprising processing the larger particle portion through a high Be (>26Be) liquefication tank and a low Be (<5Be) liquefication tank.
However, Lee (‘135) teaches wherein the larger particle portion is passed through liquefaction tanks (See FIG-7, para. 51.); wherein the larger size solids (germ, grit, fiber) at the starch recovery/ separation step #72 is sent to a liquefaction step #22 to produce byproducts.  Therefore, it would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to vary the type of liquefaction tanks by Be value through routine experimentation in order to ensure the density is varied to ensure pure end products.
Regarding Claim 23, Lee (‘135) teaches a process of producing pure starch from a floury endosperm of a corn in a dry mill plant (See Abs., para. 72, FIG-9.) comprising: a) producing corn flour by reducing a particle size of a corn feedstock using a particle size reduction device (See FIG-9, #21.); b) screening and separating the corn flour into a small particle portion and a larger particle portion; wherein the small particle portion contains free starch mainly from the floury endosperm portion of a corn, and wherein the large particle portion having majority particle sizes greater than 500 microns (See para. 87.); ii) removing a mud phase from the liquified and saccharified solution forming a mud removed solution, wherein the mud phase contains a mixture of oil, germ, and a light solid (See FIG-4, para. 33.); and iii) removing fine solids by using a precoat drum filtration to produce a clean corn syrup or pure starch for biotech processes having less than 3% of protein in the clean com syrup or the pure starch (See para. 81.), however, fails to expressly disclose c) using the large particle portion to produce alcohol and one or more animal feed; and d) using the small particle portion to produce a pure starch or corn syrup, which contains processes of: i) liquefying and saccharifying the small particle portion, which forms a liquified and saccharified solution.
As discussed above, how a person decides to use a material is up to the subjective discretion of the user and beyond the claimed process of producing.
As discussed above, Lee (‘135) teaches the particles being larger or smaller which provides for a product of greater or less purity (See para. 87.).  It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to provide larger or smaller provide particles to provide a product of greater or lower purity based on consumer requirements.  Making any such adjustments would have been within the skill set of a person having ordinary skill in the art.
Claims 6, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0222135) in view of Lee (US 2014/0053829).
The claims are interpreted as being directed to a process of producing starch/syrup and not a method of using.  The method of using language is interpreted to the extent that it further defines the process of producing.
Regarding Claim 6, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose wherein the high Be liquefication tank provides a preselected amount of liquefied starch to produce a predetermined alcohol concentration in a beer. 
Lee (‘829) teaches a similar process as taught by Lee (‘135) (See Abs. and FIG 6A.) 

    PNG
    media_image16.png
    450
    643
    media_image16.png
    Greyscale

wherein the beer from the fermenting that contains about 15% to about 17% of alcohol goes to distilling for alcohol recovery (See para. 36.); wherein grounded solid mixed with cook water form very thick slurry; wherein the slurry is mixed with a fresh enzyme to lower the brix (around 15 to 20 Brix) of the slurry in multiple holding tanks (e.g., 2 or 3) for about 3 to 6 hours at a predetermined liquefied temperature (around 180 oF.) (See para. 127.).
Therefore, it would have been foreseeable and obvious to one skilled in the art to combine the teachings of Lee (‘829) with Lee (‘135) in order to provide an alcohol concentration is safe and effective for a user.
Regarding Claim 17, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose wherein the second particle size reducer comprises a pin mill. 
Lee (‘829) teaches in the dewatering milling, the grit and germ particles are broken up to smaller particles without breaking up fiber; wherein the grinding uses pin mills (See para. 127.). It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use known size reduction equipment like a pin mill as taught by Lee (‘829) to break down the particles to effective sizes.
Regarding Claim 22, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose wherein the high Be liquefication tank provides a selected amount of liquefied starch to produce a predetermined alcohol concentration in the beer.
Lee (‘829) teaches a similar process as taught by Lee (‘135) (See Abs.) wherein the beer from the fermenting that contains about 15% to about 17% of alcohol goes to distilling for alcohol recovery (See para. 36.); wherein grounded solid mixed with cook water form very thick slurry; wherein the slurry is mixed with a fresh enzyme to lower the brix (around 15 to 20 Brix) of the slurry in multiple holding tanks (e.g., 2 or 3) for about 3 to 6 hours at a predetermined liquefied temperature (around 180 oF.) (See para. 127.).
Therefore, it would have been foreseeable and obvious to one skilled in the art to combine the teachings of Lee (‘829) with Lee (‘135) in order to provide an alcohol concentration is safe and effective for a user.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0222135) in view of Gallop et al. (US 2015/0152371).
Regarding Claim 16, Lee (‘135) teaches the process discussed above, however, fails to expressly disclose wherein the hammer mill has a screen size in a range between 4/64- inch holes and 12/63-inch holes. 
Gallop (‘371) teaches using hammer mills like those taught by Lee (‘135) wherein the hammer mill has a screen size in a range between 4/64- inch holes and 12/63-inch holes to create fine particles (See paras. 38-39.). 
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use hammer mill screen of typical sizes as taught by Gallop (‘371) for Lee’s (‘135) process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 15, 2022